Exhibit 10.1

EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT, by and between CECO Environmental Corp., a
Delaware corporation (the “Company”), and Dennis Sadlowski (“Executive”), is
dated as of the 10th day of June, 2017 (the “Agreement”).

The Company wishes to employ Executive on the terms and conditions, and for the
consideration, hereinafter set forth, and Executive desires to be employed by
the Company on such terms and conditions and for such consideration.

During Executive’s employment with the Company, Executive will be provided with
access to the Company’s trade secrets and confidential information, as well as
specialized training that will allow him to perform his duties.

In consideration of the promises provided for in this Agreement, the Company and
Executive agree as follows:

1. Employment Period. This Agreement shall become effective as of June 10, 2017
(the “Effective Date”). Subject to Section 3 of this Agreement, the Company
hereby agrees to employ Executive, and Executive hereby agrees to be employed by
the Company, on an at-will basis on the terms and conditions set forth herein
for the period commencing on the Effective Date and ending on Executive’s Date
of Termination (the “Employment Period”).

2. Terms of Employment.

(a) Position and Duties. (i) During the Employment Period, Executive shall
(A) serve as Chief Executive Officer of the Company with such duties and
responsibilities as are commensurate with such position, (B) report to the Board
of Directors of the Company (the “Board”), and (C) perform his services at the
Company’s offices in Dallas, Texas (subject to reasonable global and domestic
travel requirements commensurate with Executive’s position).

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote his full
business time and attention to the business and affairs of the Company. During
the Employment Period, it will not be a violation of this Agreement for
Executive to (A) serve on civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities described in clauses
(A), (B) and (C) do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. Except as otherwise provided in this subclause (ii), Executive
shall not during the Employment Period serve as a director of another
corporation, provided that Executive shall be permitted to continue serving as a
member of the board of directors of Trojan Battery Company.

(b) Compensation (i) Base Salary. During the Employment Period, Executive shall
receive an annual base salary (“Annual Base Salary”) of $575,000 paid in
accordance with the normal payroll procedures of the Company, which Annual Base
Salary shall be reviewed for increase at least annually.



--------------------------------------------------------------------------------

(ii) Annual Bonus.

(A) For the 2017 calendar year, Executive shall be eligible to earn a cash bonus
as follows: (1) for the period beginning on January 23, 2017 and ending on
May 31, 2017 (the “Initial Bonus Period”), Executive is entitled to receive
$201,644 (the “Initial Bonus Payment”), representing the discretionary cash
bonus that the Compensation Committee of the Board (the “Committee”) has
determined Executive earned during the Initial Bonus Period under Executive’s
offer letter with the Company dated as of January 26, 2017 (the “Offer Letter”);
and (2) for the period beginning on June 1, 2017 and ending on December 31, 2017
(the “Stub Period”), Executive shall be eligible to earn, based on achievement
with respect to the applicable performance criteria that have been or may be
established by the Committee, an additional amount (the “Stub Period Bonus”),
with a target Stub Period Bonus opportunity equal to 100% of the portion of
Annual Base Salary actually earned during the Stub Period and a maximum Stub
Period Bonus opportunity equal to 200% of the portion of Annual Base Salary
actually earned during the Stub Period (the Stub Period Bonus, together with the
Initial Bonus Payment, the “2017 Bonus”). The 2017 Bonus earned will generally
be paid at the same time annual cash bonuses are paid to the other senior
officers of the Company for the 2017 calendar year, but in no event later than
March 15, 2018. There is no guaranteed Stub Period Bonus under this Agreement,
and such Stub Period Bonus could be as low as zero or as high as the maximum
payout percentage established for such Stub Period Bonus. The Company and
Executive agree and acknowledge that the Initial Bonus Payment is being made in
full satisfaction of the Company’s obligation under the Offer Letter to pay a
Bonus (as such term is defined in the Offer Letter) to Executive.

(B) Executive shall be eligible, for each calendar year of the Company following
2017 that ends during the Employment Period, to earn, based on achievement with
respect to the applicable performance criteria that may be established by the
Compensation Committee of the Board (the “Committee”), an annual cash bonus (an
“Annual Bonus”), with a target Annual Bonus opportunity equal to no less than
100% of Annual Base Salary (“Target Bonus”) and a maximum Annual Bonus
opportunity equal to no less than 200% of Annual Base Salary. Any Annual Bonus
earned with respect to a particular year will generally be paid at the same time
annual cash bonuses are paid to other senior officers of the Company for such
calendar year, but in no event later than March 15 of the following calendar
year. There is no guaranteed Annual Bonus under this Agreement for any calendar
year, and for each such calendar year, Executive’s Annual Bonus could be as low
as zero or as high as the maximum payout percentage established for that
calendar year’s Annual Bonus opportunity.

(C) Notwithstanding anything in this Agreement to the contrary, the 2017 Bonus
and each Annual Bonus shall be on the terms and subject to such conditions as
are specified for the Company plans or programs pursuant to which the 2017 Bonus
opportunity or Annual Bonus opportunity, as applicable, is granted.

 

2



--------------------------------------------------------------------------------

(iii) Long-Term Incentive Grants. As of the Effective Date, Executive shall be
granted the following one-time awards under the Company’s long-term incentive
compensation arrangements in accordance with the Company’s policies, the
applicable award agreements and incentive compensation plans under which such
awards are granted:

(A) A grant of time-based restricted stock or restricted stock units with a
grant date value (as reasonably determined by the Committee) equal to $300,000,
which award will generally vest, subject to Executive’s continued employment
with the Company, in substantially equal installments on each of the first three
anniversaries of the date of grant; provided, however, that the number of shares
subject to the grant described in this clause (A) (as calculated pursuant to
this clause(A)) will be reduced by 7,642 (the number of restricted stock units
granted to Executive on May 16, 2017 in connection with his service as a member
of the Board); and

(B) A grant of performance-based units, or similar award (which may be
denominated in cash or shares, as determined by the Committee) (a
“Performance-Based Award”) with a grant date “target” value (as reasonably
determined by the Committee) equal to $700,000, the payout of which
Performance-Based Award will vary from 0% of the target award (if the
“threshold” level of performance is not attained) to 200% of the target award
(if the “maximum” level of performance is attained), subject generally to a
three-year performance period and performance criteria and objectives
established by the Committee.

For calendar years following 2017 during the Employment Period, Executive shall
be eligible for market-competitive annual awards under the Company’s long-term
incentive compensation arrangements as reasonably determined by the Committee
after consideration of competitive market data provided by its independent
compensation consultant, in accordance with the Company’s policies and the
applicable award agreements and incentive compensation plans under which such
awards may be granted, as in effect from time to time.

(iv) Employee Benefits. During the Employment Period, Executive shall be
eligible to participate in the employee benefit plans, programs, and policies,
as may be in effect from time to time, for senior executives of the Company
generally.

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the performance of Executive’s duties under this Agreement
and in accordance with the Company’s business expense reimbursement policy.

3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically if
Executive dies during the Employment Period. If the Company determines in good
faith that the Disability (as defined herein) of Executive has occurred during
the Employment Period (pursuant to the definition of “Disability”), it may give
to Executive written notice in accordance

 

3



--------------------------------------------------------------------------------

with Section 13(b) of its intention to terminate Executive’s employment. In such
event, Executive’s employment with the Company shall terminate effective on the
30th day after receipt of such notice by Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, Executive shall
not have returned to full-time performance of Executive’s duties. “Disability”
means the absence of Executive from Executive’s duties with the Company on a
full-time basis for 90 consecutive business days, or 90 business days during any
period of 120 consecutive business days, as a result of incapacity due to mental
or physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld).

(b) By the Company. The Company may terminate Executive’s employment during the
Employment Period for any, or no reason, with or without Cause. For purposes of
this Agreement, “Cause” will be deemed to exist upon:

(i) any use or misappropriation by Executive of the Company’s, its parent’s, an
affiliate’s or a subsidiary’s funds, assets or property for any personal or
other improper purpose;

(ii) any act of moral turpitude, dishonesty, fraud by or felony conviction of
Executive whether or not such acts were committed in connection with the
Company’s, an affiliate’s or subsidiary’s business;

(iii) any failure by Executive substantially to perform the lawful instructions
of the Board (other than as a result of total or partial incapacity due to
physical or mental illness) following written notice by the Company to Executive
of such failure and 15 days within which to cure such failure;

(iv) any willful or gross misconduct by Executive in connection with Executive’s
duties to the Company which, in the reasonable good faith judgment of the Board,
could reasonably be expected to be materially injurious to the financial
condition or business reputation of the Company, its subsidiaries or affiliates;

(v) any failure by Executive to follow a material Company policy following
written notice by the Company to Executive of such failure and 15 days within
which to cure such failure; or

(vi) any material breach by Executive of this Agreement following written notice
by the Company to Executive of such breach and 15 days within which to cure such
breach.

The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board (excluding Executive, if Executive is a
member of the Board) at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Board),
finding that, in the good faith opinion of the Board, Executive has engaged in
the conduct described in this Section 3(b), and specifying the particulars
thereof in detail.

 

4



--------------------------------------------------------------------------------

(c) By Executive. Executive’s employment may be terminated during the Employment
Period by Executive for Good Reason or by Executive without Good Reason. For
purposes of this Agreement, “Good Reason” shall mean, in the absence of the
prior written consent of Executive:

(i) a material diminution in Executive’s duties, authorities or
responsibilities;

(ii) a material reduction of Executive’s Annual Base Salary or Target Bonus;

(iii) relocation of Executive’s primary workplace, as assigned to Executive by
the Company in accordance with Section 2(a)(i) beyond a 50 mile radius from such
workplace; or

(iv) any other material breach by the Company of this Agreement;

provided, however, that Executive’s termination of employment shall not be
deemed to be for Good Reason unless (x) Executive has notified the Company in
writing describing the occurrence of one or more Good Reason events within 90
days of such occurrence, (y) the Company fails to cure such Good Reason event
within 30 days after its receipt of such written notice and (z) the termination
of employment occurs within 180 days after the occurrence of the applicable Good
Reason event.

(d) Notice of Termination; Expiration of Employment Period. Any termination of
employment by the Company for Cause, or by Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 13(b) of this Agreement. “Notice of Termination” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined herein) is other than the date of receipt of such
notice, specifies the Date of Termination (which Date of Termination shall be
not more than 30 days after the giving of such notice). The failure by Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s respective rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (ii) if Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies Executive of such termination, (iii) if
Executive resigns without Good Reason, the date on which Executive notifies the
Company of such termination, and (iv) if Executive’s employment is terminated by
reason of death or Disability, the date of Executive’s death or the Disability
Effective Date, as the case may be.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the Date of Termination occur
until Executive experiences a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the date on which such separation from service takes place shall be the “Date of
Termination.” Upon the expiration of the Employment Period and in the event
Executive continues employment with the Company, Executive’s employment will be
at-will and the terms of this Agreement (other than Section 8) will have no
further effect.

(f) Termination of Status as Director or Officer. Upon termination of
Executive’s employment for any reason, Executive agrees to resign, as of the
date of such termination and to the extent applicable, from the Board (and any
committees thereof) and as an officer and as a member of the board of directors
(or any similar position, and from any committees thereof) of any of the
Company’s subsidiaries and other affiliates.

4. Obligations of the Company upon Termination.

(a) By Executive for Good Reason or by the Company other than for Cause, Death
or Disability. If, during the Employment Period, the Company terminates
Executive’s employment without Cause (other than due to death or Disability) or
Executive terminates employment for Good Reason:

(i) The Company shall pay to Executive, in a lump sum in cash within 30 days
after the Date of Termination, subject to Section 10(b), the aggregate of the
following amounts: the sum of (A) Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (B) Executive’s business
expenses that are reimbursable pursuant to Section 2(b)(v) of this Agreement but
have not been reimbursed by the Company as of the Date of Termination; (C)
Executive’s 2017 Bonus or Annual Bonus, as applicable, for the calendar year
immediately preceding the calendar year in which the Date of Termination occurs,
if such bonus has been determined to have been earned but has not been paid as
of the Date of Termination; and (D) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in subclauses (A), (B), (C)
and (D), the “Accrued Obligations”);

(ii) On the 61st day after the Date of Termination, the Company shall, subject
to Section 4(d) of this Agreement, pay to Executive a lump sum cash amount equal
to Executive’s Annual Base Salary (without regard to any reduction thereto);

(iii) At such time as the Company pays annual bonuses, if any, to senior
executives of the Company, the Company shall, subject to Section 4(d) of this
Agreement, pay to Executive a lump sum cash amount equal to the product obtained
by multiplying (A) the full year 2017 Bonus or Annual Bonus, as applicable, that
Executive would have earned had Executive remained employed through the end of
the calendar year in which the Date of Termination occurs based on the degree of
satisfaction of the applicable performance targets, by (B) a fraction, the
numerator of which is the total number of days that have elapsed during the
calendar year through the Date of Termination and the denominator of which is
the total number of days in the applicable calendar year;

 

6



--------------------------------------------------------------------------------

(iv) if Executive elects continuation coverage under the Company’s medical,
dental and vision benefits pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”), the
Company shall reimburse Executive for Executive’s monthly COBRA payment
(provided such reimbursement does not result in any taxes or penalties for the
Company), until the earlier of (A) Executive’s eligibility for any such coverage
under another employer’s medical plans or (B) the date that is 12 months after
the Date of Termination; and

(v) To the extent not theretofore paid or provided, the Company shall timely pay
or provide to Executive any Other Benefits (as defined in Section 5) in
accordance with the terms of the underlying plans or agreements.

Other than as set forth in this Section 4(a) of this Agreement, in the event of
a termination of Executive’s employment by the Company without Cause (other than
due to death or Disability) or by Executive for Good Reason, the Company shall
have no further obligation to Executive under this Agreement.

(b) Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, the Company shall
provide Executive or, in the event of death, Executive’s estate or
beneficiaries, with the Accrued Obligations and the timely payment or delivery
of the Other Benefits in accordance with the terms of the underlying plans or
agreements, and shall have no further obligations under this Agreement. The
Accrued Obligations shall be paid to Executive or, in the event of death,
Executive’s estate or beneficiaries, in a lump sum in cash within 30 days of the
Date of Termination.

(c) Cause; Other than for Good Reason. If Executive’s employment is terminated
for Cause during the Employment Period, the Company shall provide Executive with
Executive’s Annual Base Salary through the Date of Termination, and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no further obligations under this
Agreement. If Executive voluntarily terminates employment other than for Good
Reason during the Employment Period, the Company shall provide to Executive the
Accrued Obligations and the timely payment or delivery of the Other Benefits in
accordance with the terms of the underlying plans or agreements, and shall have
no further obligations under this Agreement. In such case, all the Accrued
Obligations shall be paid to Executive in a lump sum in cash within 30 days of
the Date of Termination.

(d) Release. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to make any payment under Sections 4(a)(ii)-(v) of this
Agreement unless (i) prior to the 60th day following the Date of Termination,
Executive executes a release of claims against the Company and its affiliates in
a form provided by the Company (the “Release”), and (ii) any applicable
revocation period has expired during such 60-day period without Executive
revoking such Release.

5. Non-Exclusivity of Rights. Amounts that Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company at or subsequent to the Date of Termination (“Other
Benefits”) shall be payable in

 

7



--------------------------------------------------------------------------------

accordance with such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement. Notwithstanding the foregoing,
Executive shall not be eligible to participate in any other severance plan,
program or policy of the Company.

6. Set-off; No Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall be subject to set-off, counterclaim, recoupment, defense, or
other claim, right or action that the Company may have against Executive to the
extent such set-off or other action does not violate Code Section 409A. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.

7. Limitations on Payments Under Certain Circumstances. Notwithstanding any
provision of any other plan, program, arrangement or agreement to the contrary,
in the event that it shall be determined that any payment or benefit to be
provided by the Company to Executive pursuant to the terms of this Agreement or
any other payments or benefits received or to be received by Executive (a
“Payment”) in connection with or as a result of any event which is deemed by the
Internal Revenue Service or any other taxing authority to constitute a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company and subject to the tax (the
“Excise Tax”) imposed by Section 4999 (or any successor section) of the Code,
the Payments, whether under this Agreement or otherwise, shall be reduced so
that the Payment, in the aggregate, is reduced to the greatest amount that could
be paid to Executive without giving rise to any Excise Tax; provided that in the
event that Executive would be placed in a better after-tax position after
receiving all Payments and not having any reduction of Payments as provided
hereunder, Executive shall, notwithstanding the provisions of any other plan,
program, arrangement or agreement to the contrary, receive all Payments and pay
any applicable Excise Tax. All determinations under this Section 7 shall be made
by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”). Without limiting the generality of the foregoing, any
determination by the Accounting Firm under this Section 7 shall take into
account the value of any reasonable compensation for services to be rendered by
Executive (or for holding oneself out as available to perform services and
refraining from performing services (such as under a covenant not to compete)).
If the Payments are to be reduced pursuant to this Section 7, the Payments shall
be reduced in the following order: (a) Payments which do not constitute
“nonqualified deferred compensation” subject to Code Section 409A shall be
reduced first; and (b) all other Payments shall then be reduced, in each case as
follows: (i) cash payments shall be reduced before non-cash payments and
(ii) payments to be made on a later payment date shall be reduced before
payments to be made on an earlier payment date.

8. Restrictive Covenants.

(a) Competitive Activity During Employment. Executive will not compete with the
Company anywhere within the United States during Executive’s employment with the
Company, including, without limitation, Executive will not:

(i) enter into or engage in any business which competes with the Business of the
Company;

 

8



--------------------------------------------------------------------------------

(ii) solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business that competes with, the
Business of the Company;

(iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or

(iv) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Business of the Company.

(b) Following Termination. For a period of 1 year following Executive’s
termination of employment with the Company, Executive will not:

(i) enter into or engage in any business which competes with the Company’s
Business within the Restricted Territory (as hereinafter defined);

(ii) solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business, wherever located, that
competes with, the Company’s Business within the Restricted Territory;

(iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so;
or

(iv) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Company’s Business within the Restricted Territory.

For the purposes of Sections 8(a) and (b), inclusive, but without limitation
thereof, Executive will be in violation thereof if Executive engages in any or
all of the activities set forth therein directly as an individual on Executive’s
own account, or indirectly as a partner, joint venturer, employee, agent,
salesperson, consultant, officer and/or director of any firm, association,
partnership, corporation or other entity, or as a stockholder of any corporation
in which Executive or Executive’s spouse, child or parent owns, directly or
indirectly, individually or in the aggregate, more than 5% of the outstanding
stock.

(c) The “Company.” For the purposes of this Section 8, the “Company” shall
include any and all direct and indirect subsidiaries, parents, and affiliated,
or related companies of the Company for which Executive worked or had
responsibility at the time of termination of Executive’s employment and at any
time during the two year period prior to such termination.

(d) The Company’s “Business.” For the purposes of this Section 8, the Company’s
Business is defined to be: the design, manufacture, and sale of product recovery
and air pollution control technologies to meet compliance targets for toxic
emissions, fumes, volatile organic compounds, process and industrial odors; the
design, manufacture, and sale of technologies for flue gas and diverter dampers,
non-metallic expansion joints, natural gas turbine exhaust systems, and silencer
and precipitator applications, primarily for coal-fired and natural

 

9



--------------------------------------------------------------------------------

gas power plants, refining, oil production and petrochemical processing, as well
as a variety of other industries; and the design, manufacture, and sale of high
quality pump, filtration and fume exhaust solutions. The Company’s Business is
further described in any and all manufacturing, marketing and sales manuals and
materials of the Company as the same may be altered, amended, supplemented or
otherwise changed from time to time, including any such manuals and materials as
in effect during the 12-month period immediately prior to Executive’s
termination of employment, or of any other products or services substantially
similar to or readily substitutable for any such described products and
services.

(e) “Restricted Territory.” For the purposes of Section 8, the Restricted
Territory shall be defined as and limited to:

(i) the geographic area(s) within a 100 mile radius of any and all of the
Company’s location(s) in, to, or for which Executive worked, to which Executive
was assigned or had any responsibility (either direct or supervisory) at the
time of termination of Executive’s employment and at any time during the
two-year period prior to such termination; and

(ii) all of the specific customer accounts, whether within or outside of the
geographic area described in (i) above, with which Executive had any contact or
for which Executive had any responsibility (either direct or supervisory) at the
time of termination of Executive’s employment and at any time during the
two-year period prior to such termination.

(f) Extension. If it shall be judicially determined that Executive has violated
any of Executive’s obligations under Section 8(b), then the period applicable to
each obligation that Executive shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which such violation(s) occurred.

(g) Non-Solicitation. Executive shall not, directly or indirectly, at any time
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parents, or its other subsidiaries or affiliated or related companies to
terminate their employment, representation or other association with the Company
and/or its parent or its other subsidiary or affiliated or related companies.

(h) Further Covenants. Executive shall not, directly or indirectly, at any time
during or after Executive’s employment with the Company, disclose, furnish,
disseminate, make available or, except in the course of performing Executive’s
duties of employment, use any trade secrets or confidential business and
technical information of the Company or its customers or vendors, including
without limitation as to when or how Executive may have acquired such
information. Such confidential information shall include, without limitation,
the Company’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. Executive
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
Executive’s mind or memory and

 

10



--------------------------------------------------------------------------------

whether compiled by the Company, and/or Executive, derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from its disclosure or use, that reasonable
efforts have been made by the Company to maintain the secrecy of such
information, that such information is the sole property of the Company and that
any retention and use of such information by Executive during Executive’s
employment with the Company (except in the course of performing Executive’s
duties and obligations to the Company) or after the termination of Executive’s
employment shall constitute a misappropriation of the Company’s trade secrets.
Upon termination of Executive’s employment with the Company, for any reason,
Executive shall return to the Company, in good condition, all property of the
Company, including without limitation, the originals and all copies of any
materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in this Section 8(h). Nothing in this
Agreement prevents Executive from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.

(i) Discoveries and Inventions. Executive shall assign to the Company, its
successors, assigns or nominees, all of Executive’s rights to any discoveries,
inventions and improvements, whether patentable or not, made, conceived or
suggested, either solely or jointly with others, by Executive while in the
Company’s employ, whether in the course of Executive’s employment with the use
of the Company’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Company’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Company was concerned during Executive’s employment and made, conceived or
suggested by Executive, either solely or jointly with others, within one year
following termination of Executive’s employment under this Agreement or any
successor agreements shall be irrebuttably presumed to have been so made,
conceived or suggested in the course of such employment with the use of the
Company’s time, materials or facilities. Upon request by the Company with
respect to any such discoveries, inventions or improvements, Executive will
execute and deliver to the Company, at any time during or after Executive’s
employment, all appropriate documents for use in applying for, obtaining and
maintaining such domestic and foreign patents as the Company may desire, and all
proper assignments therefor, when so requested, at the expense of the Company,
but without further or additional consideration.

(j) Work Made For Hire. Executive acknowledges that, to the extent permitted by
law, all work papers, reports, documentation, drawings, photographs, negatives,
tapes and masters therefore, prototypes and other materials (hereinafter,
“items”), including without limitation, any and all such items generated and
maintained on any form of electronic media, generated by Executive during
Executive’s employment with the Company shall be considered a “work made for
hire” and that ownership of any and all copyrights in any and all such items
shall belong to the Company. The item will recognize the Company as the
copyright owner, will contain all proper copyright notices, e.g., “(creation
date) CECO Environmental Corp., All Rights Reserved,” and will be in condition
to be registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

 

11



--------------------------------------------------------------------------------

(k) Non-Disparagement.

(i) Throughout Executive’s employment with the Company and for 1 year
thereafter, outside the ordinary course of business on behalf of the Company,
Executive will not make or issue, or procure any person, firm, or entity to make
or issue, any statement in any form, including written, oral and electronic
communications of any kind, which conveys negative or adverse information
concerning the Company or its subsidiaries or affiliates, or any of their legal
predecessors, successors, assigns, parents, subsidiaries, divisions or other
affiliates, or any of the foregoing’s respective past, present or future
directors, officers, employees or representatives (collectively, the
“Non-Disparagement Parties”), or any Non-Disparagement Party’s business, or its
actions, to any person or entity, regardless of the truth or falsity of such
statement.

(ii) Throughout Executive’s employment with the Company and for 1 year
thereafter, the Company will reasonably direct the executive officers and
directors of the Company not make or issue, or procure any person, firm, or
entity to make or issue, any statement in any form, including written, oral and
electronic communications of any kind, which conveys negative or adverse
information concerning Executive or any of Executive’s legal successors,
assigns, or other affiliates, or any of the foregoing’s respective past, present
or future directors, officers, employees or representatives (collectively, the
“Executive Non-Disparagement Parties”), or any Executive Non-Disparagement
Party’s business, or its actions, to any person or entity, regardless of the
truth or falsity of such statement.

(iii) This Section 8(k) does not apply to truthful testimony or disclosure
compelled or required by applicable law or legal process. Notwithstanding
anything in this Agreement to the contrary, Executive is not prohibited from
providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended.

(l) Remedies. The parties acknowledge and agree that any breach by Executive of
the terms of this Agreement may cause the Company irreparable harm and injury
for which money damages would be inadequate. Accordingly, the Company, in
addition to any other remedies available at law or equity, shall be entitled, as
a matter of right, to injunctive relief in any court of competent jurisdiction.
The parties agree that such injunctive relief may be granted without the
necessity of proving actual damages. Nothing in this Agreement shall limit the
Company’s remedies under state for federal law or elsewhere.

(m) Additional Acknowledgements. Executive acknowledges and agrees that, in the
event that Executive becomes subject to any other contractual arrangements with
the Company regarding competition with the Company, the restrictive covenants
set forth in this Agreement were executed first and shall be deemed
supplemented, and in no event diminished or replaced, by such other contractual
arrangements.

9. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

12



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

10. Code Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

(b) Notwithstanding any provision of this Agreement to the contrary, in the
event that Executive is a “specified employee” within the meaning of Code
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the Date of Termination) (a “Specified Employee”),
any payments or benefits that are considered non-qualified deferred compensation
under Code Section 409A payable under this Agreement on account of a “separation
from service” during the six-month period immediately following the Date of
Termination shall, to the extent necessary to comply with Code Section 409A,
instead be paid, or provided, as the case may be, on the first business day
after the date that is six months following Executive’s “separation from
service” within the meaning of Code Section 409A. For purposes of Code
Section 409A, Executive’s right to receive any installment payments pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement that is
considered nonqualified deferred compensation, subject to Code Section 409A.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits that are deferred compensation subject to Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.

11. Compensation Recovery Policy. Notwithstanding anything in this Agreement to
the contrary, Executive acknowledges and agrees that this Agreement and any
compensation described herein are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Securities Exchange Act of 1934, as
amended, and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the shares of the Company’s common stock may be traded) (the
“Compensation Recovery Policy”), and that applicable sections of this Agreement
and any related documents shall be deemed superseded by and subject to the terms
and conditions of the Compensation Recovery Policy from and after the effective
date thereof.

 

13



--------------------------------------------------------------------------------

12. Complete Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto (including the Offer Letter) in respect of
the subject matter contained herein.

13. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:    At the most recent address    on file at the Company
If to the Company:    CECO Environmental Corp.    Attention: Chief Human
Resources Officer    4625 Red Bank Road, Suite 200    Cincinnati, Ohio 45227   
With a copy to:    Jones Day    Attention: Stephen P. Coolbaugh    901 Lakeside
Avenue    Cleveland, Ohio 44114,

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company, its subsidiaries and affiliates may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes or
social security charges as shall be required to be withheld pursuant to any
applicable law or regulation. None of the Company, its subsidiaries or
affiliates guarantees any tax result with respect to payments or benefits
provided hereunder. Executive is responsible for all taxes owed with respect to
all such payments and benefits.

 

14



--------------------------------------------------------------------------------

(e) Subject to any limits on applicability contained therein, Section 8 of this
Agreement shall survive and continue in full force in accordance with its terms
notwithstanding any termination or expiration of the Employment Period.

(f) During Executive’s employment with the Company and thereafter, Executive
will provide reasonable assistance to the Company in litigation and regulatory
matters that relate to events that occurred during Executive’s period of
employment with the Company and its predecessors, and will provide reasonable
assistance to the Company with matters relating to its corporate history from
the period of Executive’s employment with it or its predecessors. Executive will
be entitled to reimbursement of reasonable out-of-pocket travel or related costs
and expenses relating to any such cooperation or assistance that occurs
following the Date of Termination.

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

(h) Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(i) With respect to any controversy or claim arising out of or relating to or
concerning injunctive relief for Executive’s breach or purported breach of
Section 8 of this Agreement, the Company shall have the right, in addition to
any other remedies it may have, to seek specific performance and injunctive
relief with a court of competent jurisdiction, without the need to post a bond
or other security.

[Remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the date first above written.

 

EXECUTIVE

/s/ Dennis Sadlowski

Dennis Sadlowski CECO ENVIRONMENTAL CORP. By  

/s/ Jason DeZwirek

Name:   Jason DeZwirek Title:   Chairman of the Board of Directors

[Sadlowski Executive Employment Agreement]